      Case 2:19-cv-12578-LMA-MBN Document 162 Filed 01/28/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

LESLEY ANN SAKETKOO, MD, MPH                        CIVIL ACTION

Plaintiff,                                          No.: 2:19-CV-12578

v.

TULANE UNIVERSITY SCHOOL OF                         JUDGE LANCE M. AFRICK
MEDICINE, ADMINISTRATORS OF
THE TULANE EDUCATIONAL FUND,
LEE HAMM, MD, AND JOSEPH
                                                    MAGISTRATE MICHAEL B. NORTH
LASKY, MD.

Defendants


                                     NOTICE OF APPEAL

        Notice is given that Plaintiff, Lesley Ann Saketkoo, MD, MPH, hereby appeals to the

United States Court of Appeals for the Fifth Circuit from the Judgment [R. Doc. 161] and the

Order & Reasons [R. Doc. 160] issued on December 31, 2020 granting Defendant Administrators

of the Tulane Educational Fund’s (“Defendant”) Motion for Summary Judgment and dismissing

all of the Plaintiff’s claims with prejudice, the Order [R. Doc. 148] issued October 26, 2020

denying Plaintiff’s Motion to File Sur-Reply, the Order [R. Doc. 118] issued September 14, 2020

granting Defendant’s Motion to Enforce the Court’s Scheduling Orders, the Order [R. Doc. 108]

issued September 4, 2020 denying a Motion to Continue Pre-Trial Dates and Deadlines, and the

Order [R. Doc. 98] issued August 5, 2020 denying Plaintiff’s Motion to Continue Discovery

Deadlines, Extend Pre-Trial Deadlines, and Continue Trial Date.




{00592407.DOCX;1}
      Case 2:19-cv-12578-LMA-MBN Document 162 Filed 01/28/21 Page 2 of 2




        Dated: January 28, 2021           Respectfully submitted,


                                          /s/ Michael R. Allweiss
                                          LOWE, STEIN, HOFFMAN, ALLWEISS
                                          & HAUVER, L.L.P.
                                          MICHAEL R. ALLWEISS (#2425)
                                          MELANIE C. LOCKETT (#30601)
                                          ABIGAIL F. GERRITY (#35777)
                                          701 Poydras Street, Suite 3600
                                          New Orleans, Louisiana 70139-7735
                                          Telephone: (504) 581-2450
                                          Facsimile: (504) 581-2461
                                          Email: mallweiss@lowestein.com
                                          mlockett@lowestein.com
                                          agerrity@lowestein.com
                                          Attorneys for Lesley Ann Saketkoo, MD

                                          AND

                                          /s/ Jessica M. Vasquez
                                          VASQUEZ LAW OFFICE
                                          JESSICA VASQUEZ (#27124)
                                          400 Poydras Street, Suite 900
                                          New Orleans, Louisiana 70130
                                          Telephone: (504) 571-9582
                                          Facsimile: (504) 684-1449
                                          Email: jvasquez@vasquezlawoffice.com




{00592407.DOCX;1}                     2
